Citation Nr: 0004206	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  94-11 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thyroid disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from May 1970 to May 1973 and 
from October 1973 to May 1992.  This matter comes to the 
Board of Veterans' Appeals (Board) from a November 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO).  In that rating decision the RO granted 
entitlement to service connection for reflux esophagitis, and 
assigned a noncompensable rating for the disorder.  The 
veteran perfected an appeal of the assigned rating.

In an April 1995 rating decision the RO re-defined the 
service-connected gastrointestinal disorder as reflux 
esophagitis with reflux laryngitis, and continued the 
noncompensable rating.  In a July 1997 rating decision the RO 
characterized the gastrointestinal disorder as esophageal 
reflux with hiatal hernia, laryngeal reflux, and Reinke's 
space edema, and increased the disability rating for the 
disorder from zero to 10 percent.

In the July 1997 rating decision the RO also denied 
entitlement to service connection for an enlarged thyroid 
gland, and in October 1997 the veteran submitted a notice of 
disagreement with that decision.  The veteran's claims were 
previously before the Board in June 1998, at which time 
issues no longer in appellate status were resolved, and the 
issue of entitlement to a disability rating in excess of 
10 percent for the gastrointestinal disorder was remanded to 
the RO for additional development.  In the June 1998 remand 
the Board also instructed the RO to provide the veteran a 
statement of the case pertaining to the denial of service 
connection for a thyroid disorder.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.200 (1999).  The veteran subsequently 
perfected an appeal of the July 1997 denial of service 
connection for a thyroid disorder.

In a July 1999 rating decision the RO established separate 
grants of service connection for laryngeal reflux and 
Reinke's edema, status post vocal chord polyp removal, and 
gastroesophageal reflux with hiatal hernia and an undiagnosed 
illness characterized by abdominal pain and cramping.  The 
disability rating for the laryngeal disorder was increased 
from 10 to 30 percent following a temporary total disability 
rating in accordance with 38 C.F.R. § 4.30 (1999).  The RO 
also assigned a separate 10 percent disability rating for the 
gastrointestinal disorder effective in November 1994.  In a 
September 1999 written statement the veteran withdrew his 
appeal of the rating assigned for the 
laryngeal/gastrointestinal disorder, and the Board finds that 
that issue is no longer within its jurisdiction.  See 
Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), aff'd, 39 
F.3d 1574 (Fed. Cir. 1994) (an appeal ceases to be effective 
if withdrawn); 38 C.F.R. § 20.204 (1999).

In the September 1999 statement the veteran also claimed 
entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 (West 1991 and Supp. 1999) for injuries 
incurred during surgery that was performed at a VA medical 
center (MC) in February 1998.  This issue has not been 
adjudicated by the RO and is referred to the RO for 
appropriate action.  See Bruce v. West, 11 Vet. App. 405 
(1998).


REMAND

During a May 1994 hearing the veteran testified that his VA 
physician had told him that his thyroid disorder occurred 
while he was on active duty.  The physician's opinion could 
show that the claim for service connection for a thyroid 
disorder is well grounded by establishing a nexus between the 
currently diagnosed disorder and active service.  See Wade v. 
West, 11 Vet. App. 302 (1998).  Because the evidence could 
result in a well-grounded claim, the veteran should be 
instructed to obtain a statement from his physician regarding 
the onset or etiology of the thyroid disorder.  38 U.S.C.A. 
§ 5103(a) (West 1991; see Franzen v. Brown, 9 Vet. App. 235 
(1996) (if the veteran reports the existence of evidence that 
would make his claim well grounded, VA must inform him of the 
need to provide that evidence); see also Costantino v. West, 
12 Vet. App. 517 (1999) (pursuant to 38 C.F.R. § 3.103, a VA 
hearings officer has a duty to notify the veteran of the 
evidence needed to prove his claim).

The evidence in the claims file indicates that the veteran 
has received treatment for a thyroid disorder at the VAMC, 
but the records of that treatment subsequent to February 1998 
are not in file.  Because the available evidence shows that 
the enlarged thyroid has resulted in the diagnosis of a 
thyroid disability, that evidence is highly relevant to the 
veteran's claim.  The VA treatment records are deemed to be 
evidence of record, and a determination on whether the 
veteran has submitted a well-grounded claim cannot be made 
without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the treatment 
records of the veteran from the VAMC 
since February 1998.  

2.  The RO should instruct the veteran, 
in writing, to obtain an opinion from his 
treating physician regarding the onset or 
etiology of the thyroid disorder to be 
associated with the claims file.

3.  If the above-requested development 
results in a finding that the claim for 
service connection for a thyroid disorder 
is well-grounded, the veteran should be 
provided a VA endocrinology examination 
for the purpose of determining whether 
the thyroid disorder is related to 
service.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  

Based on the results of the examination, 
a review of the evidence in the claims 
file, and sound medical principles, the 
examiner should provide an opinion on 
whether it is at least as likely as not 
that the onset of the veteran's thyroid 
disorder had its onset during service.  
The examiner should provide the rationale 
for his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
thyroid disorder.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that his failure, without 
good cause, to report for scheduled examinations could result 
in the denial of his claim.  38 C.F.R. § 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



